 Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 1 of 66 PageID# 9




              IN THE UNITED STATES DISTRICT COURT FOR THE
                         EASTERN DISTRICT OF VIRGINIA

                                   Alexandria Division


                                                  1 19-SW-312
IN THE MATTER OF THE SEARCH OF                      19-SW-313
INFORMATION STORED AT PREMISES
                                                    I9-SW-314
CONTROLLED BY GOOGLE LLC AND
                                                    19-SW-315
ASSOCIATED WITH THE FOLLOWING
EMAIL ADDRESSES:                                    19-SW-316
BOOOKFAR@GMAIL.COM,                                 19-SW-317
CC.STORE52@GMAIL.COM,                               19-SW-318
CHEWSDAWN@GMAIL.COM.
                                                    19-SW-319
FA451183@GMAIL.COM,
GILBERTPACE47@GMA1L.COM,                            19-SW-320

JOEYPIERRE460@GMAIL.COM,                            19-SW-321
KAYLASOSEXY4@GMAIL.COM,                             19-SW-322
KOLIEZBEN@GMAIL.COM,                                19-SW-323
KUWSHINBERTA@GMAIL.COM,
                                                    19-SW-324
KWALFALL42@GMAIL.COM,
L3EBANG@GMAIL.COM,                                  19-SW-325
LARRYFLLOYD40@GMAIL.COM,                            19-SW-327
LOUSJEFF7@GMAIL.COM,                                19-SW-328
M56PERRY@GMAIL.COM,
                                                    19-SW-329
MERLUP26@GMAIL.COM,
MLARR4895@GMAIL.COM,                                19-SW-330

MORRE4861@GMAIL.COM,                                i9-SW-331
PAUL.KICKER1977@GMAIL.COM,                          19-SW-332
ROCKETJOHNNYS@GMAIL.COM,                            19-SW-333
STAINEDCURRENCY@GMAIL.COM,
                                                    19-SW-334
STUFF.101 DUMPS@GMAIL.COM,
SUITELIFE3717@GMAIL.COM.                            19-SW-335
THEODORA12P@GMAIL.COM,                              19-SW-336
THRELARRY@GMAIL.COM,                                19-SW-337
TRAPYENZOE@GMAIL.COM,
                                                    19-SW-338
VICKYLOWSIN@GMAIL.COM, AND
                                                    19-SW-339
YAMSZOE@GMAIL.COM
TIARAMERCURIOUS@GMAIL.COM                           19-SW-358


                                                  Filed Under Seal



                             AFFIDAVIT IN SUPPORT OF
                 28 APPLICATIONS FOR 28 SEARCH WARRANTS

     I, Detective John Bamford, being first duly sworn, hereby depose and state as follows:

                                             1
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 2 of 66 PageID# 10
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 3 of 66 PageID# 11
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 4 of 66 PageID# 12
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 5 of 66 PageID# 13
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 6 of 66 PageID# 14
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 7 of 66 PageID# 15
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 8 of 66 PageID# 16
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 9 of 66 PageID# 17
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 10 of 66 PageID# 18
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 11 of 66 PageID# 19
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 12 of 66 PageID# 20
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 13 of 66 PageID# 21
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 14 of 66 PageID# 22
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 15 of 66 PageID# 23
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 16 of 66 PageID# 24
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 17 of 66 PageID# 25
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 18 of 66 PageID# 26
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 19 of 66 PageID# 27
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 20 of 66 PageID# 28
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 21 of 66 PageID# 29
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 22 of 66 PageID# 30
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 23 of 66 PageID# 31
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 24 of 66 PageID# 32
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 25 of 66 PageID# 33
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 26 of 66 PageID# 34
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 27 of 66 PageID# 35
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 28 of 66 PageID# 36
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 29 of 66 PageID# 37
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 30 of 66 PageID# 38
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 31 of 66 PageID# 39
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 32 of 66 PageID# 40
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 33 of 66 PageID# 41
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 34 of 66 PageID# 42
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 35 of 66 PageID# 43
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 36 of 66 PageID# 44
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 37 of 66 PageID# 45
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 38 of 66 PageID# 46
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 39 of 66 PageID# 47
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 40 of 66 PageID# 48
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 41 of 66 PageID# 49
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 42 of 66 PageID# 50
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 43 of 66 PageID# 51
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 44 of 66 PageID# 52
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 45 of 66 PageID# 53
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 46 of 66 PageID# 54
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 47 of 66 PageID# 55
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 48 of 66 PageID# 56
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 49 of 66 PageID# 57
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 50 of 66 PageID# 58
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 51 of 66 PageID# 59
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 52 of 66 PageID# 60
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 53 of 66 PageID# 61
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 54 of 66 PageID# 62
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 55 of 66 PageID# 63
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 56 of 66 PageID# 64
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 57 of 66 PageID# 65
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 58 of 66 PageID# 66
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 59 of 66 PageID# 67
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 60 of 66 PageID# 68
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 61 of 66 PageID# 69
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 62 of 66 PageID# 70
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 63 of 66 PageID# 71
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 64 of 66 PageID# 72
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 65 of 66 PageID# 73
Case 1:19-sw-00328-TCB Document 1-1 Filed 04/18/19 Page 66 of 66 PageID# 74
